Citation Nr: 1718761	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-08 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a heart condition (diagnosed as atrial fibrillation), including as due to exposure to herbicides and/or secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Meghan Gentile, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from May 1953 to October 1953.

The matter comes before the Board of Veterans' Appeals (Board/BVA) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

In August 2015, the Board remanded this matter for further development, to include obtaining an opinion as to the etiology of any current heart condition.  The requested development was performed.

In May 2016, the Board denied service connection for a heart condition.  Thereafter, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). 

In February 2017, a Joint Motion for Remand (JMR) was filed requesting that the May 2016 Board decision be vacated and remanded for actions consistent with the JMR.  Later that month, the Court granted the motion and remanded the matter for actions consistent with the terms of the JMR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2017 JMR, the parties agreed that vacatur and remand was warranted because the Board erred in finding the November 2015 VA examination was adequate and fulfilled VA's duty to assist.  

The parties observed that in August 2015, the Board remanded the Veteran's claim of service connection for a heart condition, directing that a VA examination be provided to determine the nature and etiology of any current heart condition.  The parties noted that pursuant to this remand, VA provided the Veteran with a November 2015 VA examination, in which the examiner concluded his "chronic atrial fibrillation is less likely as not caused by or permanently aggravated by his [service-connected] right ankle and right knee . . . conditions and is at least as likely as not due to his essential hypertension."  The parties noted that the examiner identified that the Veteran had atrial fibrillation and hypertension, as well as a pacemaker, and stated that the Veteran had undergone a myocardial infarction, but did not have congestive heart failure. 

The parties observed that in communications to VA during the course of his appeal, the Veteran stated multiple times that he had been diagnosed with congestive heart failure.  The parties further observed that medical records also documented severe coronary artery calcification, which the examiner did not address. 

The parties noted that in the May 2016 decision, the Board failed to address the inaccurate medical history in the November 2015 examination report, instead stating there was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The parties agreed the November 2015 VA examination was inadequate due to the examiner's failure to discuss evidence of congestive heart failure.  The parties indicated that the decision denying service connection for a heart condition should be vacated, and on remand, the Board should ensure that VA obtained an opinion that adequately addressed the Veteran's medical history, including evidence of congestive heart failure and severe coronary artery calcification. 

In her April 2017 written argument, the Veteran's representative requested that any new evidence developed by VA should be provided to her and that she should be allowed 60 days to respond before the RO issued a rating decision or supplemental statement of the case.  The Board has listed the representative's request in the indented paragraphs below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Please schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of any current heart condition.  The entire record should be available to the examiner and reviewed in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should obtain a complete detailed history from the Veteran.  

Based on a review of the records contained in the claims file and the results of the examination, the examiner is asked to provide an opinion addressing the following questions:  Has the Veteran developed a heart condition?  If so, please specify the diagnosis or diagnoses.  For any identified condition, is it at least as likely as not (50 percent probability or greater) that any current heart condition is related to the Veteran's period of service?  If not, is it at least as likely as not (50 percent or greater probability) that any diagnosed heart condition was caused or aggravated by the Veteran's service-connected right knee and right ankle disabilities?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

When rendering his/her opinions, the examiner should discuss the Veteran's multiple reports of congestive heart failure in the record and medical records documenting severe coronary artery calcification.

A complete rationale should be given for all opinions and conclusions set forth.

3.  The RO should then review the record to ensure that all of the foregoing requested development has been completed.  The RO should review the requested examination report and required medical opinion to ensure that it is responsive to and in complete compliance with the directives of this remand and if it is not, the RO should implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, forward any new evidence developed by VA subsequent to the February 2017 JMR, to include the results of the above requested examination, to the Veteran's attorney.  Allow 60 days for her to respond to the additional evidence obtained prior to the RO taking any further action, to include issuing a rating decision or supplemental statement of the case.  

5.  After the above development has been completed, the RO should readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




